 I take pleasure at the outset of my statement in congratulating you. Sir, on your election to the presidency of the General Assembly at its forty-first session. The Assembly's decision to entrust that high responsibility to you reflects international appreciation of you personally and is an expression of the eminent international position that the People* s Republic of Bangladesh commands. I must not fail to mention the strong brotherly relations that exist between our two countries. We are certain that your wide experience, wisdom and ability will be of great assistance to the General Assembly in fulfilling its responsibilities in the best possible way.
I also wish to take this opportunity to express our appreciation to Mr. Jaime de PiniSs, President of the fortieth session, for the effective way he carried out his functions during his presidency. The wisdom and capability which characterized his direction of the proceedings of the previous session earned the gratitude and appreciation of the world community for both him and his friendly country, Spain.
I must mention also the consistent efforts made by the Secretary-General, Mr. Javier Perez de Cuellar, in the field of international relations, and his role in connection with the many responsibilities of the United Nations, one result of which during the previous session, was the success of the arrangements for and the attainment of the objectives of the program for the commemoration of the fortieth anniversary of the United Nations, which reminded the international community of the importance of the Organization and its effective role.
The establishment of the United Nations was from the beginning an expression of the urgent desire and strong determination of the peoples of the world to avoid a repetition of the tragedies caused by the Second World War. That desire and determination reflected a deep and fundamental awareness of the importance of peace
and security and the need for them to prevail all over the world and for putting an end to all acts of violence and aggression, all military threats and all forms of interventionist!!, hegemonism and colonialism. Such considerations have linked the name of the United Nations with lofty concepts and noble values, making of it the meeting point of all expectations of and aspirations to peace and the rule of law, as well as the starting point for all efforts to replace disruption and war by understanding and solidarity.
From the time that it was founded, when the late King Abdul-Aziz established the basis of his rule, the Kingdom of Saudi Arabia has adhered to the principle of international peace and made the establishment of a sound basis of justice in dealings between nations in the political, economic and social fields one of the objectives of its foreign policy. Consequently, Saudi Arabia was one of the original signatories of the San Francisco Charter, on the basis of which this international Organization was established. Ever since then its belief in the fundamental importance of the Organization and its basic principles and objectives has never wavered. That belief is further confirmed and strengthened by the fact that the Kingdom of Saudi Arabia, which adheres to the religion of Islam, plays an outstanding international role which stems from a foreign policy based on the conviction that the basic principles of the Organization and the lofty purposes and principles of its Charter embody a reaffirmation of the tenets of Islamic law which regulate inter-State relations. Thus the Kingdom has repeatedly reaffirmed its commitment and adherence to the principles of the Charter and its noble objectives, which constitute a firm guarantee of the achievement of international peace and security and a sound basis for the establishment of normal, just and balanced relations between nations. In that context, His Majesty King Fahd bin Abdul-Aziz pointed out on one occasion that we in the Kingdom of Saudi Arabia
"work in the global field within the framework of the United Nations and its affiliates and agencies. We adhere to its Charter and support its efforts, and oppose any aberrant action aimed at weakening it and diminishing the rule of international law in order to replace it by the force of arms and coercion. Our actions have always reflected and continue to reflect our sense of belonging to an international community that is one family, irrespective of the diversity of its interests, and demonstrate our faith in a peace based on justice and righteousness."
Although the United Nations has been able to achieve many results in various fields, it is capable of achieving more and of redoubling its efforts in the interest of international peace and security to secure justice, and enable peoples to regain their usurped rights. It is also capable of providing safeguards and guarantees that would ensure respect for the resolutions it adopts and a commitment to implement them, as well as of overcoming the obstacles that face those resolutions. Such obstacles have become a real challenge, which Member States must face, if they want the Organization to be a real instrument for establishing the foundations of peace and the consolidation of the basis of justice that they seek.
While current international relations are still strained by conflicts, disturbances and quarrels, while complex political problems are still not being solved and severe economic crises are still threatening peace and stability, it would be unfair to put the blame for all this upon the shoulders of the United Nations alone, because the success or failure of this international Organization is tied to the positions taken by Member States and the extent of their commitment to the implementation of its resolutions and the fulfillment of its principles and objectives, and to their efforts in discharging their obligations. One of the biggest challenges that the United Nations faces is undoubtedly that of the existence of a wide gulf between the commitments to the Charter and its objectives and the actual conduct of nations in their international relations, especially those nations that persist in aggression, usurpation, terrorism and discrimination, such as Israel and South Africa.
A cursory glance at the current international situation shows that world political, economic and social problems, have not diminished but increased in depth and gravity. It also confirms that the role of the United Nations grows in importance as the possibilities and opportunities for interaction and co-operation between nations increase. If peace based on right and justice, not on a balance of terror, is the objective of this international Organization - and it is the only sure means of ensuring security and stability - the feeling of injustice among the peoples deprived of self-determination in Palestine, Afghanistan and Namibia is the most dangerous time bomb threatening the strength and cohesion of this Organization; indeed, it threatens the peace and security of the entire world.
The problems that the Middle East is now experiencing and the complexities that emerge from these, are in reality and in the final analysis consequences of Zionist aggression against Palestine and a result of the cumulative effects of the problem of Palestine. The wars and political and military conflicts that the region has known over the past 39 years are but one of the consequences of the failure to solve the basic problem and of the Israeli aggression in the region. The continued Israeli occupation of Arab lands is living proof of Israel's expansionist intentions, its blatant defiance of the resolutions of the United Nations and its consistent contempt for world public opinion and every law and convention. The tragic situation in Lebanon is one of the grave consequences of this problem. It is clear from all I have said that the establishment of peace in our region cannot be achieved without the solution of the main problem, the problem of Palestine, and that can be achieved only through recognition of the legitimate and inalienable right of the Palestinian people to self-determination. Israel's defiance and its persistent attempts to frustrate peace efforts in order to gain time to achieve its purposes and designs will only lead to more turmoil and to complications that will increase the difficulties involved in solving the problem, with all the dangers and perils that would entail.
It is unnecessary to reaffirm the fact that no solution is likely to succeed if it does not include the Palestine Liberation Organization, the sole legitimate representative of the Palestinian people, as one of the elements of the quest and a party to the dialog. If peace is intended to be permanent then it must come from the area of the conflict and be based on justice, so that rights will be restored to their legitimate owners. The Arab countries have shouldered their historic responsibility and offered to do all they can for the sake of peace and stability in the region. They articulated their understanding of the peace process in the "Fez resolutions", which emphasized the Arab consensus on a peace based on justice, in accordance with international law and in concurrence with the international will represented by the resolutions of the United Nations.
The war between Iraq and Iran, which we follow with grave concern and sadness, adds another dimension to the tense situation in the Middle East, over and above the bloodshed, destruction and devastation to which two brotherly peoples, who have the closest of links and the strongest of ties with each other as well as with us, are being exposed. This destructive war, which serves no purposes and brings no benefit to either of the parties to the dispute, has threatened and continues to threaten the peace and security of the region and indeed the peace and security of the whole world. His Majesty Ring Fahd bin Abdul-Aziz has on numerous occasions expressed his grave concern at the continuation of the war between those two brotherly and neighboring countries. His Majesty's Government has also participated in all efforts to put an end to that war and to help Iraq and Iran reach a peaceful solution to their conflict, in accordance with international law and the Charter of the United Nations and in harmony with the spirit of Islamic brotherhood and good-neighborly relations. In this context. His Majesty's Government has supported the mediation efforts made by the States of the Gulf Co-operation Council, the Good Offices Committee of the Organization of the Islamic Conference, the Movement of Non-Aligned Countries and the United Nations, as represented by its Secretary-General. It has endeavored to mobilize international support for those mediation efforts, in the hope of ending that war.
While we express full appreciation to Iraq for its responsiveness to the peace efforts, we sincerely hope that Iran also will respond to those efforts. We also hope that the United Nations, being responsible for international peace and security, will take the necessary measures and steps to ensure the implementation of the decisions it has already adopted in this respect, in order to put an end to this destructive war.
The problem of Afghanistan and the continued Soviet military occupation of that country is one of the most serious problems facing the international community today and one which requires a quick and decisive solution. The Soviet presence in Afghanistan has entered its seventh year and the Afghan Mujahideen are still waging a fierce war in defense of their religion, their country and their rights. The Organization of the Islamic Conference has made extensive efforts to remove the manifestations of oppression and occupation that the Afghan people are being exposed to, in order to enable them to liberate their country and secure their rights to freedom and independence.
The United Nations also has made appreciable efforts to solve this problem. While the Kingdom of Saudi Arabia supports them, it reaffirms that any such efforts should take into consideration the right of the Afghan Mujahideen and their demands. While the Kingdom salutes the Mujahideen, it renders full support to the demands made by the Afghan people for the withdrawal of foreign troops from their land and the establishment of a government that is acceptable to them and can preserve their neutrality and beliefs. It also salutes the Islamic Republic of Pakistan for its noble humanitarian stand in shouldering the burden of more than three and a half million Afghan refugees on its soil and the heavy economic and social burden which that stand entails.
What is taking place on the African continent falls within the purview of the main interests of the Arab world. Historic, cultural and geographic links unify the two sides and make their solidarity inevitable in the face of the common challenges embodied in colonialism, Zionism and racial discrimination.
The valiant struggle of the black majority against the repugnant apartheid policies practiced by the Government of South Africa fills our hearts with the hope that that policy has collapsed and demonstrated its failure. The Government of the Kingdom of Saudi Arabia has consistently supported the imposition of comprehensive sanctions against that racist Government in order to force it to implement the resolutions adopted by the United Nations. I should like to take this opportunity to reiterate the support of the Kingdom of Saudi Arabia for the imposition of economic sanctions against South Africa and for the refusal to establish any form of ties with the South African regime.
The Kingdom of Saudi Arabia also reaffirms its complete support for the people of Namibia in their struggle for self-determination and independence, for the resolution adopted by the General Assembly at its special session on Namibia held here at United Nations Headquarters in September 1986 and for the resolutions of the eighth summit conference of the non-aligned countries held at Harare, Zimbabwe, earlier this month, as well as for the resolutions of the Organization of African Unity. The aim of all those resolutions is to put an end to racist practices and to the foreign occupation of Namibia.
Economic problems today represent one of the most important obstacles to international reconciliation, which might otherwise have served as one of the most important reasons for co-operation between nations, for despite the indications of economic recovery in a number of the major industrialized countries, the world is still faced with a deterioration in the performance of international commerce, particularly in the trade of developing countries. The indications of limited recovery in some industrialized countries are weak and unbalanced and are not really helping to reactivate the demand for the basic raw materials exported by developing countries. Thus it becomes clear that unless this recovery is accompanied by definite measures to regain confidence in the international economic system, actual recovery will remain a dream hard to achieve or realize.
Moreover, the global situation of the petroleum industry is still enveloped in obscurities and fluctuations, following a drop in prices which is having a negative effect on that industry and on the economies of petroleum-exporting countries and on their ability to resume their development, and to continue to transfer wealth to developing nations and provide the necessary liquidity to finance the process of development in those countries.

The Kingdom of Saudi Arabia, being itself a developing country, recognizes from its own experience the extent of the difficulties that face the peoples of the developing countries in achieving the standard of living to which they aspire. The Kingdom believes it has responsibilities as a member of the international community, and through its concern to strengthen the ties of co-operation and solidarity between peoples, and its desire to participate effectively in solving the development problems which face most developing countries, took the initiative, when resources became available to it, of investing a substantial amount of those resources in supporting efforts designed to promote the developmental process in the least privileged countries. It has even made the fulfillment of its commitments in this respect a permanent policy.
The obvious disparity between the countries of the world, in terms of the quantities and types of natural and material resources they possess, makes co-operation between developing and developed countries an urgent requirement. Moreover, this disparity should lead to the promotion of understanding between peoples, the encouragement of dialog, and the strengthening of solidarity between the nations of the world, rather than becoming a cause for preserving imbalances and widening the gap between rich and poor countries. In this context, the Kingdom is convinced of the need to realize the objective of comprehensive development, because that is the only way to achieve real growth for all the peoples of the world. To secure this aim, development assistance must continue and increase, which in turn requires concerted and sincere efforts to support the existing developmental institutions and establishments and to strengthen their resources and their ability to play a more effective and realistic role in addressing the requirements of this critical stage. Comprehensive development is of the essence, for without it we cannot expect a viable world of continuous growth, whose peoples exchange benefits and complement one another.
The Kingdom of Saudi Arabia believes that it will only be possible to provide the financial resources required during this decade to bring about the requisite economic change and to achieve a reasonable rate of comprehensive development in the developing countries as a whole when the industrialized countries in both the Eastern and Western blocs begin to bear their full responsibility by providing the financial contributions to which they are committed in accordance with the strategy of international development and the objectives of official development assistance. It is no longer possible to accept the excuses that the industrialized nations advance, either in terms of the quantity and type of that assistance, or in terras of international responsibility regarding the economic difficulties that the developing countries are experiencing.
We should like to take this opportunity to appeal to the industrialized countries not to waste the opportunity for them to establish s basis for useful co-operation with the developing countries. We call upon them to resume, without further delay, the serious dialog required to begin a new era of comprehensive international negotiations in a spirit of mutual confidence and sincere co-operation in the best interests of the international community. At the same time, we appeal for a continuation of the trend in the developing nations towards greater realism, objectivity, and flexibility. We reaffirm our full conviction that the difficulties obstructing our present efforts to revitalize international economic co-operation and to build a new international economic order based on justice, should not, under any circumstances, be a cause of despair. On the contrary, it should be an incentive for us to continue our efforts for the good of humanity. Finally, we must conclude by expressing the hope of our peoples - or rather the hope of all peace-loving peoples - for the success of the efforts aimed at defusing the threat posed by the weapons of war that fill the world, and our hopes for the limitation of such weapons. We all know that in a new world war victor and vanquished will suffer the same fate; both will be destroyed and modern civilization will be wiped out. So we hope that the countries most directly concerned with this matter will realize that their commitment in this respect is a historic responsibility, and that they will live up to it in accordance with the standards demanded by the United Nations Charter, which enshrines a principle of commitment and a means of action commensurate with the level of responsibility that we hope all will respect.



